DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 14, 16 – 17 and 25 – 31 are pending in the present application.
Election/Restrictions
Applicant’s election with traverse of Group II (claims 25 – 31), drawn towards a method of treating a disease or disorder in a subject in need thereof or a method for effectuating a G-protein coupled receptor (GPCR)-mediated response in a subject, comprising administering the compound of claim 1, in the reply filed on June 30, 2022 is acknowledged.
	Further, Applicant has specifically elected the compound I(h) as presented below:

    PNG
    media_image1.png
    182
    176
    media_image1.png
    Greyscale

	wherein, in the compound of present formula (I):
n and m are each 1;
R1 is -F; R2 is -Cl; and
R3 is ethyl.

	The Examiner acknowledges that consistent with an election of species requirement, other species will be considered within the “generic” claims encompassing the elected species upon an indication of allowable subject matter with respect to the elected species. 
The traversal is on the grounds that the prior art Joshua fails to disclose a compound of Formula (I) as defined by amended claim 1. Accordingly, Groups I and II share the special technical feature of a compound of Formula (I), as defined by amended claim 1, and the claims have unity of invention over Joshua. Similarly, Applicant also state that all of the claimed species of compounds share the special technical feature of a compound of Formula (I) as defined by amended claim 1. Thus, the claimed species share the special technical feature of a compound of Formula (I). It is noted that the present claim 1 has been amended to recite, n is 1 or 2. However, said amendment to include an additional halogen for the variable R1 is not sufficient to establish that the technical feature of the compound of Formula (I) is a special technical feature. The compound of Formula (I) as recited in the present claim 1 still does not make a contribution over the compound 2, iozapine, as taught by Joshua and Applicant’s remarks are not found to be persuasive.
	The requirement is still deemed proper and is therefore made FINAL. Claims 1 – 14 and 16 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected invention, there being no allowable generic or linking claim.
Search: Applicant’s elected species is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein R1 is -Cl. Since the scope is not free of prior art, search has not been expanded yet to the full scope of the present claims.

Priority

    PNG
    media_image2.png
    37
    365
    media_image2.png
    Greyscale


Information Disclosure Statement
The information disclosure statement filed on September 14, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 25 – 26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	The present claim 25 is drawn towards a method of treating a disease or disorder in a subject in need thereof comprising administering the compound of claim 1, or a pharmaceutically acceptable salt thereof, to the subject.
	The present claim 26 is drawn towards the method of claim 25, wherein the disease or disorder is a disease or disorder of the brain.
	The present specification generically defines that the “disease or disorder” can be any disease or disorder, including a disease or disorder of the brain. The specification also generically lists the diseases or disorders of the brain. There is no guidance provided how to use the compounds to treat all of the diseases or disorders, including those of the brain, in a subject. Thus, the scope of the claims is directed towards a method of treating all of the diseases or disorders, including a wide range of diseases or disorders that are associated with brain.
	MPEP §2163(II)(A)(3)(a)(ii) states the guidelines for the written description as presented below:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	While the description generically defines a disease or disorder, and lists the diseases or disorders of the brain, the generic definition does not provide sufficient support to show that the Applicant was in possession of the full scope of the claimed invention. The definitions in the description do not sufficiently describe the full scope of treating all of the diseases or disorders, including the diseases or disorders of the brain. Therefore, the “representative number of species” standard is used to determine whether the claims are adequately described. MPEP §2163(II)(A)(3)(a)(ii) recites the definition of “representative number of species” as:
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) … The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").

Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 … Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces. For example, in the molecular biology arts, if an applicant disclosed an amino acid sequence, it would be unnecessary to provide an explicit disclosure of nucleic acid sequences that encoded the amino acid sequence. Since the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence, but not necessarily any particular species. Cf. In re Bell, 991 F.2d 781, 785, 26 USPQ2d 1529, 1532 (Fed. Cir. 1993) and In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994). If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.”


	The present specification does not sufficiently provide support for the method of treating a representative number of species that are representative of the entire genus of all of the diseases or disorders, including the diseases or disorders of the brain, as encompassed in the scope of the claims 25 – 26. There is a significant variation within all of the diseases or disorders, and the present specification does not adequately describe any specific diseases to resemble the variation within the entire genus of diseases. Thus, a person having ordinary skill in the art would recognize that the Applicant was not in possession of the claimed methods of treating the entire genus of all of the diseases or diseases, including the diseases or disorders of the brain. Thus, the present claims do not comply with the written description requirement. Applicant is requested to amend the claims 25 and 26 to recite specific diseases or disorders that are properly supported by the present specification in order to overcome the rejection.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 25 – 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by De Paulis et al., Journal of Medicinal Chemistry (1981), 24(9), pp. 1021-1026 (De Paulis).
	De Paulis teaches the compound 9. See, page 1022, right column. De Paulis also teaches that the compound is administered as a potential antipsychotic agent in rat forebrain. See, Abstract. The present specification defines the term “disease or disorder of the brain” as including disease or disorder related to psychosis (e.g., delusions, hallucinations, paranoia, and/or disordered thought) or a type of epilepsy. The compound 9 is presented below:

    PNG
    media_image3.png
    250
    206
    media_image3.png
    Greyscale

	De Paulis teaches the compound of Formula (I), wherein:
n is 1 and m is 0;
R1 is -Cl; and
R3 is methyl.

	Therefore, the prior art anticipates the claims.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Rejection:
Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., ACS Chem. Neurosci. (2015), 6: pp. 476-484 (Chen), as disclosed in the information disclosure statement filed on September 14, 2020, in view of De Paulis et al., Journal of Medicinal Chemistry (1981), 24(9), pp. 1021-1026 (De Paulis).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Chen teaches the compound 4b. See, page 478, Scheme 1. Chen also teaches that the compound is administered as a DREADD (Designer Receptors Exclusively Activated by Designer Drugs) agonist in order to understand and selectively modulate mammalian brain function in health and disease. See, page 476, 1st paragraph. Chen also teaches that DREADDs were developed using human muscarinic acetylcholine receptors and are classified into two groups: DREADDs derived from human muscarinic acetylcholine M3 receptors (hM3Dq), and DREADDs derived from human muscarinic acetylcholine M4 receptors (hM4Di). See, page 476, 2nd paragraph. Chen teaches the structure-activity relationship of hM3Dq and reports that the compound 4b is a potent hM3Dq agonist. See, page 477, 2nd paragraph. The compound 4b is presented below:

    PNG
    media_image4.png
    267
    238
    media_image4.png
    Greyscale

	Chen teaches the compound of Formula (I), wherein:
n is 0 and m is 1;
R2 is -Cl; and
R3 is ethyl.

	Chen does not explicitly teach the compound of Formula (I) ,wherein n is 1 and R1 is halo (-Cl), as recited in the present claims.
	De Paulis teaches the compound 9. See, page 1022, right column. De Paulis also teaches that the compound is administered as a potential antipsychotic agent in rat forebrain. See, Abstract. The present specification defines the term “disease or disorder of the brain” as including disease or disorder related to psychosis (e.g., delusions, hallucinations, paranoia, and/or disordered thought) or a type of epilepsy. The compound 9 is presented below:

    PNG
    media_image3.png
    250
    206
    media_image3.png
    Greyscale

	De Paulis teaches the compound of Formula (I), wherein:
n is 1; and 
R1 is -Cl.

	De Paulis further provides that the compound 9, wherein n is 1 and R1 is -Cl, possesses inhibitory properties of muscarinic and nonmuscarinic [3H] Clozapine and [3H] Spiroperidol Binding in Rat brain in vitro. See, page 1023, Table I. 
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because De Paulis teaches a compound that is significantly similar to the compound as taught by Chen. Further, Chen and De Paulis also teaches that both of the compounds are used to treat brain disorders. Given that the compounds as taught by Chen and De Paulis are structurally similar to one another and possess similar effects, the administration of the compound of De Paulis would be expected to interact with the same receptors since both of the compounds modulate muscarinic activity.
 	Therefore, claims 25 – 27 are prima facie obvious over the prior art references.

Claims 25 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., ACS Chem. Neurosci. (2015), 6: pp. 476-484 (Chen), as disclosed in the information disclosure statement filed on September 14, 2020, in view of Patani et al., Chem. Rev. (1996), 96: pp. 3147-3176 (Patani).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Chen teaches the compound 4b. See, page 478, Scheme 1. Chen also teaches that the compound is administered as a DREADD (Designer Receptors Exclusively Activated by Designer Drugs) agonist in order to understand and selectively modulate mammalian brain function in health and disease. See, page 476, 1st paragraph. Chen also teaches that DREADDs were developed using human muscarinic acetylcholine receptors and are classified into two groups: DREADDs derived from human muscarinic acetylcholine M3 receptors (hM3Dq), and DREADDs derived from human muscarinic acetylcholine M4 receptors (hM4Di). See, page 476, 2nd paragraph. Chen teaches the structure-activity relationship of hM3Dq and reports that the compound 4b is a potent hM3Dq agonist. See, page 477, 2nd paragraph. The compound 4b is presented below:

    PNG
    media_image4.png
    267
    238
    media_image4.png
    Greyscale

	Chen teaches the compound of Formula (I), wherein:
n is 0 and m is 1;
R2 is -Cl; and
R3 is ethyl.

	Chen does not explicitly teach the compound of Formula (I) ,wherein n is 1 and R1 is halo (-F), as elected by the Applicant.
	Patani teaches that the substitution of hydrogen by fluorine is one of the more commonly employed monovalent bioisosteric replacements. Hydrogen and fluorine possess similar steric parameters as well as van der Waal’s radii. Due to its high electronegativity, the pharmacological differences are a result of the electron-withdrawing effect that the fluorine substitution causes on the interaction with either a biological receptor or enzyme, as well as its effect on the metabolic fate of the drug. See, page 3149, 4th paragraph. Patani also teaches the compounds 1a, 1b, 2a and 2b as presented below:

    PNG
    media_image5.png
    169
    277
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    143
    442
    media_image6.png
    Greyscale

	Patani shows that replacement of the hydrogen with fluorine at the ortho position of the phenyl group of naphthyl-fused diazepines resulted in enhanced receptor binding affinity and efficacy for the compounds. See, page 3149, Table 4.	
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Chen teaches that the compound is used as a DREADD agonist and modulates  human muscarinic acetylcholine receptors, specifically hM3Dq and hM4Di. Patani teaches that substitution of the hydrogen with fluorine at the ortho position conserves the same utility of the compounds. A person skilled in the art would have substituted the hydrogen at the ortho position (variable R1) with fluorine and expected that the compound would possess the same utility of modulating muscarinic activity and interacting with the same receptors.
 	Therefore, claims 25 – 27 are prima facie obvious over the prior art references.

Claims 25 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., ACS Chem. Neurosci. (2015), 6: pp. 476-484 (Chen), as disclosed in the information disclosure statement filed on September 14, 2020, in view of De Paulis et al., Journal of Medicinal Chemistry (1981), 24(9), pp. 1021-1026 (De Paulis) and Bonaventura et al., Poster (2011), as disclosed in the information disclosure statement filed on September 14, 2020 (Bonaventura).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Chen teaches the compound 4b. See, page 478, Scheme 1. Chen also teaches that the compound is administered as a DREADD (Designer Receptors Exclusively Activated by Designer Drugs) agonist in order to understand and selectively modulate mammalian brain function in health and disease. See, page 476, 1st paragraph. Chen also teaches that DREADDs were developed using human muscarinic acetylcholine receptors and are classified into two groups: DREADDs derived from human muscarinic acetylcholine M3 receptors (hM3Dq), and DREADDs derived from human muscarinic acetylcholine M4 receptors (hM4Di). See, page 476, 2nd paragraph. Chen teaches the structure-activity relationship of hM3Dq and reports that the compound 4b is a potent hM3Dq agonist. See, page 477, 2nd paragraph. The compound 4b is presented below:

    PNG
    media_image4.png
    267
    238
    media_image4.png
    Greyscale

	Chen teaches the compound of Formula (I), wherein:
n is 0 and m is 1;
R2 is -Cl; and
R3 is ethyl.

	Chen does not explicitly teach:
The compound of Formula (I) ,wherein n is 1 and R1 is halo (-Cl), as recited in the present claims;
The method of claim 27, further comprising imaging the subject by positron emission tomography, as recited in the present claim 28; and 
The method of claim 28, further comprising comparing the level of expression of the modified receptor as determined by positron emission tomography to a control, and adjusting the amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof, that is administered to the subject, as recited in the present claim 29.
	De Paulis teaches the compound 9. See, page 1022, right column. De Paulis also teaches that the compound is administered as a potential antipsychotic agent in rat forebrain. See, Abstract. The present specification defines the term “disease or disorder of the brain” as including disease or disorder related to psychosis (e.g., delusions, hallucinations, paranoia, and/or disordered thought) or a type of epilepsy. The compound 9 is presented below:

    PNG
    media_image3.png
    250
    206
    media_image3.png
    Greyscale

	De Paulis teaches the compound of Formula (I), wherein:
n is 1; and 
R1 is -Cl.

	De Paulis further provides that the compound 9, wherein n is 1 and R1 is -Cl, possesses inhibitory properties of muscarinic and nonmuscarinic [3H] Clozapine and [3H] Spiroperidol Binding in Rat brain in vitro. See, page 1023, Table I.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because De Paulis teaches a compound that is significantly similar to the compound as taught by Chen. Further, Chen and De Paulis also teaches that both of the compounds are used to treat brain disorders. Given that the compounds as taught by Chen and De Paulis are structurally similar to one another and possess similar effects, the administration of the compound of De Paulis would be expected to interact with the same receptors since both of the compounds modulate muscarinic activity. Chen and De Paulis do not explicitly teach the methods of claim 28 and 29.
	Bonaventura teaches that DREADD ligands show high affinity for DREADDs and are susceptible to be labeled with Fluorine-18, an isotope with longer half-life that Carbon-11. Bonaventura further teaches that the ligands, along with having agonistic properties, are useful for both in vivo and ex vivo imaging (i.e. PET and autoradiography) and allow easy and accurate estimation of both receptor location and expression without reporter proteins that alter their function. See, Abstract.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Bonaventura teaches that the DREADD ligands can be labelled with Fluorine-18 and used for in vivo and ex vivo imaging using positron emission tomography. Since the ligands possess high affinity and potency for hM3Dq and hM4Di receptors, a person skilled in the art would be able to perform PET imaging of the subject after administering the fluorine-18 labelled compound in order to observe and measure the pharmaceutical effects of the compounds.
	With respect to claim 29, said steps would be considered a part of routine protocol in a method to optimize the pharmaceutical dosage of the compound that is administered to the subject. It would have been obvious that a person skilled in the art would have known to compare the level of expression of the hM3Dq and hM4Di receptors in the treated subject as determined by PET to a control, and adjust the amount of the compound to optimize the pharmaceutical dosage that is administered to the subject. 
 	Therefore, claims 25 – 29 are prima facie obvious over the prior art references.

Claims 25 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., ACS Chem. Neurosci. (2015), 6: pp. 476-484 (Chen), as disclosed in the information disclosure statement filed on September 14, 2020, in view of De Paulis et al., Journal of Medicinal Chemistry (1981), 24(9), pp. 1021-1026 (De Paulis), Bonaventura et al., Poster (2011), as disclosed in the information disclosure statement filed on September 14, 2020 (Bonaventura), and Ji et al., J. Neurosci. (2016), 36 (45), pp. 11544-11558 (Ji).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Chen teaches the compound 4b. See, page 478, Scheme 1. Chen also teaches that the compound is administered as a DREADD (Designer Receptors Exclusively Activated by Designer Drugs) agonist in order to understand and selectively modulate mammalian brain function in health and disease. See, page 476, 1st paragraph. Chen also teaches that DREADDs were developed using human muscarinic acetylcholine receptors and are classified into two groups: DREADDs derived from human muscarinic acetylcholine M3 receptors (hM3Dq), and DREADDs derived from human muscarinic acetylcholine M4 receptors (hM4Di). See, page 476, 2nd paragraph. Chen teaches the structure-activity relationship of hM3Dq and reports that the compound 4b is a potent hM3Dq agonist. See, page 477, 2nd paragraph. The compound 4b is presented below:

    PNG
    media_image4.png
    267
    238
    media_image4.png
    Greyscale

	Chen teaches the compound of Formula (I), wherein:
n is 0 and m is 1;
R2 is -Cl; and
R3 is ethyl.

	Chen does not explicitly teach:
The compound of Formula (I) ,wherein n is 1 and R1 is halo (-Cl), as recited in the present claims;
The method of claim 27, further comprising imaging the subject by positron emission tomography, as recited in the present claim 28;
The method of claim 28, further comprising comparing the level of expression of the modified receptor as determined by positron emission tomography to a control, and adjusting the amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof, that is administered to the subject, as recited in the present claim 29;
The method of claim 27, further comprising imaging the subject by magnetic resonance imaging (MRI), and optionally magnetic resonance spectroscopy, as recited in the present claim 30; and
The method of claim 30, further comprising comparing the level of expression of the modified receptor as determined by MRI to a control, and adjusting the amount of the compound of claim 1, or a pharmaceutically acceptable salt thereof, that is administered to the subject, as recited in the present claim 31.
	De Paulis teaches the compound 9. See, page 1022, right column. De Paulis also teaches that the compound is administered as a potential antipsychotic agent in rat forebrain. See, Abstract. The present specification defines the term “disease or disorder of the brain” as including disease or disorder related to psychosis (e.g., delusions, hallucinations, paranoia, and/or disordered thought) or a type of epilepsy. The compound 9 is presented below:

    PNG
    media_image3.png
    250
    206
    media_image3.png
    Greyscale

	De Paulis teaches the compound of Formula (I), wherein:
n is 1; and 
R1 is -Cl.

	De Paulis further provides that the compound 9, wherein n is 1 and R1 is -Cl, possesses inhibitory properties of muscarinic and nonmuscarinic [3H] Clozapine and [3H] Spiroperidol Binding in Rat brain in vitro. See, page 1023, Table I.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because De Paulis teaches a compound that is significantly similar to the compound as taught by Chen. Further, Chen and De Paulis also teaches that both of the compounds are used to treat brain disorders. Given that the compounds as taught by Chen and De Paulis are structurally similar to one another and possess similar effects, the administration of the compound of De Paulis would be expected to interact with the same receptors since both of the compounds modulate muscarinic activity. Chen and De Paulis do not explicitly teach the methods of claim 28 and 29.
	Bonaventura teaches that DREADD ligands show high affinity for DREADDs and are susceptible to be labeled with Fluorine-18, an isotope with longer half-life that Carbon-11. Bonaventura further teaches that the ligands, along with having agonistic properties, are useful for both in vivo and ex vivo imaging (i.e. PET and autoradiography) and allow easy and accurate estimation of both receptor location and expression without reporter proteins that alter their function. See, Abstract.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Bonaventura teaches that the DREADD ligands can be labelled with Fluorine-18 and used for in vivo and ex vivo imaging using positron emission tomography. Since the ligands also possess high affinity and potency for hM3Dq and hM4Di receptors, a person skilled in the art would be able to perform PET imaging of the subject after administering the fluorine-18 labelled compound in order to observe and measure the pharmaceutical effects of the compounds.
	With respect to claim 29, said steps would be considered a part of routine protocol in a method to optimize the pharmaceutical dosage of the compound that is administered to the subject. It would have been obvious that a person skilled in the art would have known to compare the level of expression of the hM3Dq and hM4Di receptors in the treated subject as determined by PET to a control, and adjust the amount of the compound to optimize the pharmaceutical dosage that is administered to the subject. Chen, De Paulis and Bonaventura do not explicitly teach the methods of the present claim 30 – 31.
	Ji demonstrates in vivo positron emission tomographic (PET) visualization of a chemogenetic designer receptor (designer receptor exclusively activated by designer drugs, DREADD) expressed in hM4Di transgenic (Tg) mice brains. See, page 11547, 3rd paragraph. Ji teaches that DREADD is used for functional manipulation of target cells, which is visualized by multimodal imaging with PET/functional magnetic resonance imaging (fMRI). See, page 11544, Significance Statement.
	A person of ordinary skill in the art would be motivated to arrive at the presently claimed invention because Bonaventura teaches that the DREADD ligands can be labelled with Fluorine-18 and used for in vivo and ex vivo imaging using positron emission tomography. Ji further teaches multi modal imaging where PET imaging is followed by a functional MRI imaging to observe the chemogenetic manipulation of neuronal activities in hM4di Tg mice brains. A person skilled in the art would have incorporated the same approach and expected to successfully visualize the pharmaceutical effects on the hM3Dq and hM4Di muscarinic receptors after the administration of the fluorine-18 labelled compound.
	With respect to claim 31, said steps would be considered a part of routine protocol in a method to further optimize the pharmaceutical dosage of the compound that is administered to the subject. It would have been obvious that a person skilled in the art would have compared the level of expression of the hM3Dq and hM4Di receptors in the treated subject as determined by MRI to a control, and adjust the amount of the compound to further optimize the pharmaceutical dosage that is administered to the subject.
 	Therefore, claims 25 – 31 are prima facie obvious over the prior art references.

Conclusion
Claims 25 – 31 are rejected.
Claims 1 – 14 and 16 – 17 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626                                                                                                                                                                                                        
/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626